 

Exhibit 10.24

 

[g2018022613145740317976.jpg]

 

RELOCATION AGREEMENT

 

This Relocation Agreement (this “Agreement”) is made by and between Nanometrics,

Incorporated (“Company”) and Rollin Kocher (“Employee”). The Company agrees to

reimburse Employee for reasonable expenses relating to his relocation from
Austin, Texas to

within fifty (50) miles of the Nanometrics offices in Milpitas California,
subject to the following

terms and conditions:

 

 

•

To be reimbursed, Employee must submit all original receipts along with an
Expense Report for relocation expenses incurred to the Company within one
hundred eighty (180) days of Employee’s expected relocation date of July 1,
2017.

 

 

•

Employee must report to and continue to work primarily from the Nanometrics
offices in Milpitas, California by the date of July 1, 2017.

 

 

•

The Company will reimburse Employee a maximum expense limit based on the
following:

 

 

▪

Packing, transportation for the Employee and his household members and temporary
storage of household goods, personal vehicle transportation, temporary housing,
rental car or other local transportation up to, but not exceeding $35,000.

 

 

▪

Reimbursement of realtor fees associated with the selling of the Employee’s
current home in Austin, up to, but not exceeding $50,000.

 

 

•

No meal/food reimbursements will be provided unless it is part of the physical
relocation travel.

 

 

•

The Company and employee each agree to be responsible for their own tax
consequences as a result of this Agreement.

 

 

•

If the Employee should terminate the employment relationship voluntarily or
should be terminated due to misconduct, violation of company policy or other
prohibited action, within two (2) years of relocation, the Employee shall repay
reimbursed relocation expenses on a prorated basis based on the number of months
remaining of the two (2) years subsequent to the Employee’s relocation expected
date of July 1, 2017.

 

 

•

This Agreement should not be construed to create or imply the creation of a
contract of employment for a specified term between Nanometrics and Employee,
nor should it be construed as a guarantee of employment for a specific period of
time. In all circumstances, employment at Nanometrics is “at-will”, which means
that either the Employee or the Company can terminate the employment
relationship at any time, with or without cause and with or without prior
notice.

 

1

 

--------------------------------------------------------------------------------

 

[g2018022613145795517977.jpg]

 

 

•

This Agreement represents the entire understanding and agreement of the parties
hereto with respect to the terms contained herein. All other terms and condition
of Employee’s employment with the Company remain in full force and effect.

 

Nanometrics Incorporated

 

 

 

 

 

 

 

 

 

 

 

By:

 

/S/ Philip Ziman

 

 

 

 

Name:

 

Philip Ziman

 

Rollin Kocher

 

 

 

 

 

 

 

Date:

 

     12/16/2016                 

 

Date:

 

 

 

2

 